DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities. Para [0038] reads:
Figures 1 to 3 show various views of a floor fixing assembly 10. The floor fixing assembly 10 forms part of a frame fixing system 100, illustrated in more detail in figure 10, which serves to attach a frame 102 releasably to a vehicle floor 104. In particular, by means of the floor fixing assembly 10, a leg 103a of the frame 120 can be attached releasably to the vehicle floor 104. In the frame fixing system 100 shown in figure 10, the vehicle floor 104 is the floor of the passenger cabin of an aircraft 1000 illustrated in figure 11. The frame 102 attached to the vehicle floor 104 by means of the frame fixing system 100 takes the form of a seat frame of a passenger seat 106 in the aircraft 1000 shown in figure 11.
Throughout this examination the frame was considered item 102. Appropriate clarification or correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
		(b)  CONCLUSION. —The specification shall conclude with one or more 					claims particularly pointing out and distinctly claiming the subject matter 				which the inventor or a joint inventor regards as the invention.
	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
.
	Claims 7, 9-14, 16, and  18 -20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claim 7 begins: “The floor fixing assembly according to claim 1, wherein in a region of its receiving space, the frame fixing element is provided with at least one second groove for receiving the clamping device…”
	The claim is calling for “at least one second groove”. A second groove would require ‘at least one first groove’ preceding the ‘second groove’ mention of claim 7, in claim 7, or in a claim from which claim 7 depends. There is no mention of ‘a first groove’ in claims 1 or 7. Note that the examiner considered that the receiving space designed to receive the retaining peg, (claim 1), could be a first groove. Nonetheless, clarification or correction is required as it is not clear the examiner what the first grove is referring to.
	Claim 9 reads, “The floor fixing assembly according to claim 1, wherein the clamping device comprises at least one clamping split pin which, in a state in which the floor fixing assembly is mounted on the vehicle floor, runs substantially parallel to a longitudinal axis of the frame fixing element and substantially parallel to a plane defined by the vehicle floor, wherein the clamping split pin is provided with a third groove configured to receive the retaining peg in the state in which the floor fixing assembly is mounted on the vehicle floor.”

	Claim 12 reads, “The floor fixing assembly according to claim 10, wherein the connecting piece comprises a first element and at least one of: two second elements which extend substantially coaxially to each other and towards the outside from respective ends of the clamping split pins, or two third elements which extend substantially parallel to each other from respective ends of the second elements and connect the second elements to the first element.
	The language “at least one of” followed by a list of two options separated by the word “or” implies there is an option of two choices following the colon. Choice one is “two second elements which extend substantially coaxially to each other and towards the outside from respective ends of the clamping split pins.” Choice two is “two, third elements which extend sustainably parallel to each other from respective ends of the second elements and connect the second elements to the first elements.” Choice two cannot exist without the elements of choice one, negating the purpose of the “at least one of:” terminology. Correction is required. 
	Claim 10 reads, “a floor fixing assembly according to claim 1, wherein the clamping device comprises two clamping split pins, which are configured to grip ‘a retaining peg’ on both sides…” 

	Claims 11 is rejected under the same rationale as the rejection of the parent claim 10, due to the sole dependency of claim 11 on claim 10. 
	Claim 13 reads, “A frame fixing system, comprising: a vehicle floor, (1) a plurality of retaining pegs fixed to the vehicle floor, a first frame fixing element configured to be connected to a first leg of a frame to be releasably attached to the vehicle floor and comprising the at least one receiving space for receiving (2) a retaining peg, a second frame fixing element configured to be connected to a second leg of the frame to be releasably attached to the vehicle floor and comprising the at least one receiving space for receiving (3) the retaining peg, a first clamping device configured to be introduced into the receiving space of the first frame fixing element in order to connect the first frame fixing element by form fit to (4) at least one retaining peg, and a second clamping device configured to be introduced into the receiving space of the second frame fixing element to connect the second frame fixing element by form fit to (5)at least one retaining peg. 
	There are five mentions, mention (1) – mention (5), of the plurality of retaining pegs or part of the plurality of retaining pegs in claim 13. In order to maintain clarity of record, it is suggested that consistent language is used throughout the claim, making it unquestionable that mentions (2) – (5) refer to a retaining peg within the first mention: ‘a plurality of retaining pegs.’
	Claims 14 and 16 are rejected under the same rationale as the rejection of the parent claim 13, due to their sole dependency on claim 13. 
	Claim 18 reads “…to ‘at least one retaining peg’ by means…”. 
If claim 18 is referring to the ‘at least one retaining peg’ of independent claim 17, then the terminology shall be changed to clearly reflect that. 
	Claims 19 and 20 are rejected under the same rationale as the rejection of the parent claim 18, due to their sole dependency on claim 18. 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 1, 2, 4, 7, 10, 11, 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wodak (US 2007/0018047) (hereinafter Wodak).
	Regarding claim 1, Wodak discloses a floor fixing assembly (fig. 3: locking body of the fastening device) for releasable fixing of a leg of a frame to a vehicle floor, comprising: at least one retaining peg (fig 2: actuating means with pivotable catch part and center catch part of fig. 3) (para [0022]: The catch part 16 which is the middle one in the direction of looking at FIG. 3, 
	Regarding claim 2, Wodak further discloses the floor fixing assembly (fig.3) according to claim 1, wherein the retaining peg (fig 2: actuating means with pivotable catch part and center catch part of fig. 3) (para [0022]: The catch part 16 which is the middle one in the direction of looking at FIG. 3, eccentrically offset to the middle axis of the actuating means, is integrally coupled to a cylindrical pivoting pin 28 which with the formation of an offset to the outside toward the vicinity is slightly widened in diameter and accessibly from overhead…)  is formed and is configured to be fixed to the vehicle floor ([0022] The indicated catch parts 16 are made as locking hooks… as shown in FIG. 5b, in the locking state establishes a frictional connection between the locking body and the fastening rail 12.) (12, fig. 4) such that its longitudinal axis, in a state in which the floor fixing assembly is mounted on the vehicle floor (see fig. 5a for mounted state) and connected to the frame (para 0027: seat structure), forms an angle of more than 90 degrees with a main load direction of a load acting in a defined load case on the leg of the frame connected to the frame fixing element. (see fig. 1 or fig. 3, item 44 is connection point for seat structure i.e. frame, leg) (angle is greater than 90 degrees with the frame leg connected usably. An angle of less than 90 would not allow usable frame leg positions.)
[AltContent: textbox (For claim 2)]
    PNG
    media_image1.png
    403
    473
    media_image1.png
    Greyscale

	Regarding claim 4, Wodak further discloses the floor fixing assembly (fig. 3) according to claim 1, wherein the receiving space (fig. 5a, space containing fig. 2, also viewable in fig. 3) of the floor fixing assembly is formed such that its longitudinal axis, in a state  in which the floor fixing assembly is mounted (see fig. 5a for this state) on the vehicle floor (12, fig. 5a), forms an angle of more than 90 degrees with a main load direction of a load acting in a defined load case on the leg of the frame connected to the frame fixing element (at 44 of 10, fig. 3).
[AltContent: textbox (For claim 4)]
    PNG
    media_image2.png
    390
    499
    media_image2.png
    Greyscale

	Regarding claim 7, Wodak further discloses the floor fixing assembly (fig.3) according to claim 1, wherein in a region of its receiving space (see fig. 5a: the space containing the pivotable catch part and retaining device, also viewable in fig. 3), the frame fixing element (10, fig. 5a) is provided with at least one second groove (fig 5a, the unnamed groove containing 36) for receiving the clamping device (36: spring storage device as a whole, figs. 3 and 6) (para 
[AltContent: textbox (For claim 7)]
    PNG
    media_image3.png
    308
    681
    media_image3.png
    Greyscale

	Regarding claim 10, Wodak further discloses the floor fixing assembly (fig.3) according to claim 1, wherein the clamping device (36: spring storage device as a whole, figs. 3 and 6) (para [0024]: As is further apparent from FIG. 6, the actuating means 28 can be kept in defined actuating positions by means of a spring storage device designated as a whole as 36.) comprises two clamping split pins (38: 2 rod shaped spring wire parts, fig. 6) which are configured to grip a retaining peg (fig. 2) on both sides (para [0025]: Viewed in the direction of looking at FIG. 6, at extreme left the release position is shown and the two spring wire parts 38 engage two opposing engagement recesses 40 on the actuating means 28, their intersecting at the same height opposite on the outer periphery of the pivoting pin 28.), or which are configured to cooperate with respective outer faces of two retaining pegs arranged next to each other, wherein the clamping split pins are connected together by means of a connecting piece (para [0024]… the spring storage device 36 consists essentially of two rod-shaped spring wire parts 38 which each thicken in cross section on their free end in order to be reliably held in this way on 
	Regarding claim 11, Wodak discloses the floor fixing assembly according to claim 10, wherein the connecting piece (thickened ends of 38, fig. 6, also depicted on fig. 3 below)  

    PNG
    media_image4.png
    373
    507
    media_image4.png
    Greyscale

comprises: a first element (36: spring storage device as a container, fig. 3) which, in a state in which the floor fixing assembly is mounted on the vehicle floor (see 5b for this state), extends at least one of: between the clamping split pins, substantially perpendicularly to the clamping split pins, or substantially parallel to a plane defined by the vehicle floor (12: floor fastening rail, fig. 5a). (Note 12 and 38 are sustainably parallel.)  
[AltContent: textbox (For claim 11)]
    PNG
    media_image5.png
    301
    682
    media_image5.png
    Greyscale

	Regarding claim 15, Wodak discloses an aircraft comprising a floor fixing assembly (fig. 7) according to claim 1 (col. 2, line 15: The principal object of this invention is to provide a chair for airplanes or the like which is light in construction, simple in operation and requires a minimum of time for removal from the floor).

	Claims 1, 6, 8, 13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by A. B. Rogers, SR (US 2,409,316) (hereinafter Rogers).
	Regarding claim 1, Rogers discloses a floor fixing assembly (fig. 7: quick release floor attachment) for releasable fixing of a leg of a frame to a vehicle floor, comprising: at least one retaining peg (98 and 100: bolt and head of bolt, fig. 7) configured to be fixed to the vehicle floor (col. 4, line 32: a bolt, 98, secured to the airplane floor), a frame fixing element (103 with 112, fig.7) configured to be connected to the leg of the frame (14, fig. 7) (col. 4, para 28: Quick release floor attachments, shown in Figure 7, are secured to each of the legs of the chair.) and comprises at least one receiving space (112: receiving space of tubular fitting, fig. 7) for receiving the retaining peg (fig. 14 depicts head (100) of bolt, 98 being received into the space of tubular fitting,112), and a clamping device (102: steel balls, 100: head of bolt, figs. 7 and 14)(“clamping’, see column 4, line 32: A bolt, 98, is secured to the airplane floor and provided with a head, 100 having an annular groove, 101. This bolt is held (clamped) in the locking assembly (more specifically the sleeve, 103) by a pair of steel balls, 102, seated in radial apertures in the fitting,112…), configured to be introduced into (see fig. 14 for the following) the receiving space (112 (hollow space) ) of the frame fixing element in order to connect the frame fixing element (103 with 112) to the retaining peg (98 and 100) by form fit.
	Regarding claim 6, Rogers further discloses the floor fixing assembly (fig. 7) according to claim 1, wherein the retaining peg (98 and 100, fig. 7) is provided with at least one first groove (101: annular groove, fig. 7) for receiving the clamping device (102: steel balls), wherein the first groove extends substantially parallel to a plane defined by the vehicle floor (see fig. 3, 103 
	Regarding claim 8, Rogers further discloses the floor fixing assembly (fig. 7) according to claim 1, wherein the frame fixing element (103 with 112, fig. 7) is provided with a connecting bore (bore at 96, fig. 7)  which is configured to receive a connecting element (96: rivet, fig. 7) for connecting the leg of the frame (14, fig. 7) to the frame fixing element (through 112 to 103, fig. 7), wherein a longitudinal axis of the connecting bore runs substantially parallel or substantially perpendicular to a plane defined by the vehicle floor (96 runs substantially parallel to a plane defined by the floor, fig. 7) (col. 4, line 32: a bolt, 98, secured to the airplane floor)
	Regarding claim 13, Rogers discloses a frame fixing system (fig. 3: quick release floor attachments, for a first and second frame leg), comprising: a vehicle floor (floor is implicit in ‘floor attachment’ of fig. 9, also see upcoming bolt notes), a plurality of retaining pegs fixed to the vehicle floor (98: bolt(s), on front and back legs, fig. 7) (fig. 9 depicts the plurality of retaining pegs needed for the frame legs) (column 4, line 32: A bolt 98 is secured to the airplane floor), a first frame fixing element (103 with 112: sleeve of frame fixing element, figs. 3, 7 and 14,) (first frame fixing element, 103, can be seen on front leg: 14, fig. 3) configured to be connected to (‘connected to’, see col. 4, line 28: Quick release floor attachments, shown in Figure 7 in the locked position, and in Figure 8 in the unlocked position, are secured to each of 
	Regarding claim 15, Rogers discloses an aircraft comprising a floor fixing assembly (fig. 7) according to claim 1 (col. 2, line 15: The principal object of this invention is to provide a chair for airplanes or the like which is light in construction, simple in operation and requires a minimum of time for removal from the floor).
	Regarding claim 16, Rogers further discloses an aircraft comprising a frame fixing system (fig. 3) according to claim 13 (col. 2, line 15: The principal object of this invention is to provide a chair for airplanes or the like which is light in construction, simple in operation and requires a minimum of time for removal from the floor).
	Regarding claim 17, Rogers discloses a method for releasable fixing of a frame to a vehicle floor, wherein the method comprises the steps: fixing at least one retaining peg (98: bolt and 100: head of bolt, fig. 7) to the vehicle floor (column 4, line 32: A bolt 98 is secured to the airplane floor…), placing a frame fixing element (103 with 112: sleeve, figs. 7) on the retaining peg such that the retaining peg is received in at least one receiving space (112: tubular fitting, inside , fig. 7) of the frame fixing element, inserting (see fig. 14 for figure 7 top section view depicting insertion) a clamping device (102: steel balls, 100: head of bolt, figs. 7 and 14) (“clamping’, see column 4, line 32: A bolt, 98, is secured to the airplane floor and provided with 
	Regarding claim 18, Rogers further discloses the method according to claim 17, wherein a first and a second frame fixing element (103 with 112: sleeve of locking device, figs. 3, 7 and 14,)(first frame fixing element, 103, can be seen on front leg: 14, fig. 3 and second frame fixing element, 103, can be seen on rear leg: 16, fig. 3) are each connected by form fit to at least one retaining peg (98: bolt and 100 head of bolt (98), fig. 7)  by means of a first and a second clamping device (102: steel balls with 100: head of bolt introduced into first, 14: front leg and second, 16: rear leg), and wherein a first leg of the frame (14, fig. 15) is connected to the first frame fixing element (103 with 112) and a second leg of the frame (16, fig. 15) is connected to the second frame fixing element (103 with 112).
	Regarding claim 19, Rogers further discloses the method according to claim 18, wherein the first leg (14, fig. 15) of the frame is connected to the first frame fixing element (103 on 14, fig. 15) by a first connecting element (96: rivet, fig. 7) which is introduced into a connecting bore (bore at 96, fig. 7) of the first frame fixing element (103 with 112), a longitudinal axis of said bore (fig. 7) extending substantially parallel to a plane defined by the vehicle floor (96 runs substantially parallel to a plane defined by the floor, fig. 7) (col. 4, line 32: a bolt, 98, secured to the airplane floor).
Claims 1, 3, 5, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbert (5,762,296).
	Regarding claim 1, Gilbert discloses a floor fixing assembly (10: track fitting assembly, figs. 3,4,5) for releasable fixing of a leg of a frame to a vehicle floor, comprising: at least one retaining peg (50: steel threaded adjuster, figs. 3,4,5) configured to be fixed to the vehicle floor (75: track, fig. 1) (col. 7, line 46: Referring to FIG. 1 of the drawing, the conventional seat track, 75, comprises a generally channel-shaped member bolted or otherwise secured to the fuselage of an aircraft, i.e. the floor), a frame fixing element (20: track fitting body, figs 4, 5, 6) configured to be connected to the leg of the frame (30: connector portion, figs. 3,4,5) (col.5, line 45: While connector portion 30 of the track fitting body is illustrated as a generally cylindrical lug in the illustrated embodiment of the drawing, it should be appreciated that it may be formed as a clevis having a slot formed therein to accommodate a lug on the leg of an aircraft seat.)  and comprises at least one receiving space (49: passage, fig. 3, see this figure below) for receiving the retaining peg,

    PNG
    media_image6.png
    441
    487
    media_image6.png
    Greyscale

and a clamping device (40: shear plunger assy., fig.3) (col. 6, line 11]: As best illustrated in FIGS 3, 4, and 5 of the drawing, an adjuster 50 comprises a screw having a threaded central portion 
	Regarding claim 3, Gilbert further discloses the floor fixing assembly (10: track fitting assembly, fig. 3) according to claim 1, wherein the retaining peg (50: steel threaded adjuster, fig. 3) is formed and is configured to be fixed to the vehicle floor (75, fig. 1) (col. 7, line 46) such that its longitudinal axis, in a state in which the floor fixing assembly (10) is mounted (see fig. 1 for mounted) on the vehicle floor (col.7, line 46: Referring to FIG. 1 of the drawing, the conventional seat track, 75, comprises a generally channel-shaped member bolted or otherwise secured to the fuselage of an aircraft, i.e. floor) and fixed to the frame (via 30, fig. 3) (para [0013]), and viewed in a direction of a main load direction of a load acting in a defined load case on the leg of the frame connected to the frame fixing element (at 30 of 10, fig. 3), forms an angle of less than 90 with a plane defined by the vehicle floor. (see image below, angle formed is less than 90 degrees)
[AltContent: textbox (For claim 3)]
    PNG
    media_image7.png
    664
    538
    media_image7.png
    Greyscale

	Regarding claim 5, Gilbert further disclose the floor fixing assembly (10, fig. 4) according to claim 1, wherein the receiving space (49, fig. 3) of the floor fixing assembly is formed such that its longitudinal axis, in a state in which the floor fixing assembly is mounted on the vehicle floor (see fig. 1 for this state) (75, fig. 1)(col. 7, line 46), and viewed in a direction of a main load direction of a load acting in a defined load case on the leg of the frame connected to the frame fixing element (at 30, fig. 3) (para [0013]), forms an angle of less than 90 degrees with a plane defined by the vehicle floor. (see image below, angle formed is less than 90 degrees)
[AltContent: textbox (For claim 5)]
    PNG
    media_image8.png
    784
    866
    media_image8.png
    Greyscale


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wodak as applied to claim 10 above, and further in view of Hansen et al. (US D698,629S) (hereinafter Hansen).
	Regarding claim 12, the floor fixing assembly disclosed by Wodak above, in claim 10, wherein the connecting piece (thickened ends of 38, fig. 6 or see fig. 3 below) 

    PNG
    media_image4.png
    373
    507
    media_image4.png
    Greyscale

comprises a first element (36: spring storage device as a container, fig. 3) and clamping split pins (38, fig. 6). 
	Wodak is silent about at least one of: two second elements which extend substantially coaxially to each other and towards the outside from respective ends of the clamping split pins, or two third elements which extend substantially parallel to each other from respective ends of the second elements and connect the second elements to the first element. 

[AltContent: textbox (From Hansen
For claim 12)]
    PNG
    media_image9.png
    479
    539
    media_image9.png
    Greyscale

	It would have been obvious to a person ordinarily skilled in the art, at the time of filing, to incorporate the teachings of Hansen’s angled hook for sliding mount in channel rail, into the connecting piece of the floor fixing assembly disclosed by Wodak. In figure 6 of Wodak the thickened ends of the spring wire parts that comprise the connecting piece can be seen.
[AltContent: textbox (Wodak
Fig. 6)]
    PNG
    media_image10.png
    308
    532
    media_image10.png
    Greyscale

 And, a protruding end of this first element of the connecting piece can be seen in fig. 5a of Wodak.
[AltContent: textbox (Wodak
Fig. 5a)]
    PNG
    media_image11.png
    268
    527
    media_image11.png
    Greyscale

 Modification would occur on the protruding piece seen in fig. 5a. Modification is obvious from the configuration shown in figure 6 of Wodak where the second and third elements of Hansen
[AltContent: textbox (Hansen
Fig. 1)]
    PNG
    media_image9.png
    479
    539
    media_image9.png
    Greyscale
 
would be incorporated onto the first elements of the clamping device at the distal ends of the split pins in figure 6, Wodak. The split pins of Wodak would not be modified in any way. The existing device and system of Wodak would be improved by attaching only the second and third elements that are depicted in fig. 1 of Hansen. The split pin configuration to the left of the modification attachment point shown in fig. 1 of Hansen would not be used in the modification. This would be an obvious improvement to a person ordinarily skilled in the art. Frame mounting .
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claim 13 above, and further in view of Wodak.
	Regarding claim 14, the frame fixing system disclosed by Rogers, wherein the retaining pegs (98 with 100, fig. 7) are arranged in a row behind one another (the pegs on legs 14 and 16 on just the right side of the chair of fig. 15 form a row, as can also be seen in figure 3, any chairs behind that chair would continue retaining pegs in the same row, fig. 9) in a region of a fixing rail provided in the vehicle floor, which rail is lowered in comparison with a plane defined by the remainder of the vehicle floor, wherein an end of the retaining peg protruding from the vehicle floor lies preferably substantially in the plane defined by a remainder of the vehicle floor, wherein an end of the retaining peg (12) protruding from the vehicle floor lies preferably substantially in the plane defined by a remainder of the vehicle floor.
	Rogers does not teach a fixing rail provided in the vehicle floor, which the rail is lowered in comparison with a plane defined by the remainder of the vehicle floor, wherein an end of the retaining peg protruding from the vehicle floor lies preferably substantially in the plane defined by a remainder of the vehicle floor.
	Wodak teaches a fixing rail (12, fig. 4) provided in the vehicle floor, (para [0021]: The fastening rail 12 is extruded in the manner of a hollow section…however other versions are also 
	It would have been obvious, at the time of filing, for one who is ordinarily skilled in the art to have modified the frame fixing system disclosed by Rogers, with the fixing rail taught by Wodak, so that the row of retaining pegs are attached to the floor via the fixing rail. Many aircraft require the capability to be differently configured to meet varying cargo and/or passenger-carrying requirements such as the removal of additional passenger seats and/or cargo. In addition, aircraft also must have the capability of easily and quickly relocating or repositioning seats and cargo. One ordinarily skilled int he art can recognize this capability can be offered with the incorporation of tracks that’s run fore and aft along the floor of the cabin compartments of the aircraft. Tracks in the aircraft floor can also provide the added benefit of including a channel for safely routing necessary wiring.
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers.
	Regarding claim 20, Rogers discloses the method according to claim 18, wherein the second leg of the frame is connected to the second frame fixing element by a second connecting element (96, fig. 7) which is introduced into a connecting bore of the second frame 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642